734 N.W.2d 206 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary Allan GOINES, Defendant-Appellant.
Docket No. 133290. COA No. 271759.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the February 14, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would remand this case for resentencing.